THREADGILL, Judge.
Appellant, Jean I. Dorvil, appeals the trial court’s order denying his motion for examination and hearing following his commitment to a state mental hospital. We reverse.
The record shows and the state agrees that the appellant was committed to HRS for involuntary hospitalization following a verdict of not guilty by reason of insanity in a non-jury trial. The state also agrees that the appellant was entitled to a hearing and to have experts appointed to examine the appellant relative to his continued involuntary hospitalization. See Fla. R. Crim. P. 3.218 (1985); Johnson v. Feder, 485 So.2d 409 (Fla.1986).
Accordingly, we reverse the order denying examination and hearing and remand for proceedings consistent with Rule 3.218.
Reversed and remanded.
CAMPBELL, C.J., and SCHEB, J., concur.